 Case: 6:21-cv-00029-HRW Doc #: 10 Filed: 03/02/21 Page: 1 of 1 - Page ID#: 40




                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

ROBERT Z. WHIPPLE III,                     )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )     No.:   3:21-CV-21-TAV-DCP
                                           )
LAUREL COUNTY                              )
CORRECTIONAL CENTER, et al.,               )
                                           )
             Defendants.                   )


                                JUDGMENT ORDER

      For the reasons set forth in the memorandum opinion filed contemporaneously with

this order, the Clerk is DIRECTED to transfer this action to the Eastern District of

Kentucky and to CLOSE this Court’s file.

      IT IS SO ORDERED.

      ENTER:


                                 s/ Thomas A. Varlan
                                 UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

     s/ John L. Medearis
     CLERK OF COURT
